Beck, J.
The defendant was indicted and convicted for the larceny of a heifer, the value of which was found by the jury to be thirty dollars, and was sentenced to confinement in the penitentiary for two years. He now appeals to this court. The case has been submitted to us without assignments of error, arguments, or appearance for the defendant. As required by the statute, we have given the case due consideration, and have carefully examined the whole record. We have been unable to find any error in the proceedings. We conclude, therefore, that the defendant was rightly convicted. The evidence sufficiently supports the verdict. The punishment awarded defendant is not excessive. We are not required to imagine grounds of errors, and go over the case, discussing objections which, in our opinion, might be made.
The judgment of the district court is
Affirmed.